Citation Nr: 1314866	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  11-02 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE
 
Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1943 to November 1945.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
The Board notes that, at several times during the pendency of this appeal, VA has misspelled the Veteran's last name.  The Veteran Appeals Control and Locator System (VACOLS) has his last name misspelled.  The Board notes that the Veteran's last name is spelled correctly in this decision and directs that, when this case is returned to the RO, all VA records should reflect that the correct spelling of his name as used in this decision.
 
The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals that they include no documents relevant to the issue on appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
 
FINDING OF FACT
 
The Veteran has a confirmed diagnosis of PTSD due to a verified in-service stressor. 
 
 
CONCLUSION OF LAW
 
PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).
 
 
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  
 
Analysis
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 
 
Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2012); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, that veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If VA determines either that a veteran did not engage in combat with the enemy, or that he did engage in combat, but that the alleged stressor is not combat related, lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).
 
The criteria to diagnose PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted.
 
The Veteran seeks entitlement to service connection for PTSD.  He alleges that he has PTSD as a result of service with the United States Navy during the Second World War.  The Veteran, with the help of his wife, has described how he worked as a medical corpsman in North Africa and Southern France from 1943 to 1945.  He specifically described his stressors to include working as a corpsman treating wounded soldiers and frequent exposure to dead or injured fellow servicemen.  The Veteran's personnel records show that he participated in the August 1944 invasion of Southern France.  His November 1945 Notice of Separation indicates that he completed training at hospital corpsman school and that he was a Pharmacists Mate First Class.  The Veteran's service treatment records are silent for any treatment of psychiatric disorders, and he has stated that he did not seek treatment for any psychiatric disorder until many decades after his separation from service.
 
The Veteran was afforded a VA examination in February 2010 by a VA psychologist who acknowledged that the appellant had combat experience in service and exhibited some PTSD symptoms, but he was unable to confirm a diagnosis of PTSD because this disorder was masked by dementia.  The examiner noted that the Veteran's PTSD symptoms included recurrent and intrusive recollections, intense psychological distress at exposure to cues, efforts to avoid thoughts, conversations, and activities associated with trauma, feelings of detachment, difficulty falling or staying asleep, and irritability or outbursts of anger.  The examiner found that the Veteran was oriented to person and time, but not to place, and had "poverty of thought."  The psychologist pointed out that she was not able to get an accurate assessment of avoidance or numbing symptoms because the Veteran was housebound due to his advanced age and dementia.  The Veteran was diagnosed with dementia, not otherwise specified.
 
In November 2012, the Veteran was afforded an additional VA examination by the same psychologist who performed the February 2010 examination.  The examiner again diagnosed the Veteran with dementia and found that while he did exhibit some symptoms of PTSD, including recurrent distressing dreams and depression, his symptoms did not rise to the level of severity or frequency to meet the criteria for PTSD.
 
The Veteran has submitted VA treatment records indicating that he has been receiving psychiatric treatment for PTSD.  In January 2011, the Veteran received a psychiatric assessment in which he reported having flashbacks and nightmares of his service during the war.  The Veteran was noted to have symptoms of irritability and avoidance behavior, but while he used to have symptoms of hypervigilance and hyperarousal, he had not had them for some time.  The Veteran was diagnosed with dementia, not otherwise specified, and symptoms of PTSD.
 
Significantly, records from the Veteran's treating psychiatrist do contain a current diagnosis for PTSD.  In April 2011, the Veteran was evaluated for an initial psychiatric assessment.  The Veteran described his service history and reported that he had experienced psychiatric problems relating to his feelings about the war ever since his discharge from service.  The psychiatrist noted that the Veteran had intrusive thoughts, temper problems, flashbacks, sleep problems, isolation, and avoidance behaviors due to his wartime experiences.  The examiner reported that the appellant had anxiety and depressive episodes, and had heard voices when no one was around.  The psychiatrist diagnosed the Veteran with chronic PTSD and dementia, not otherwise specified.  

In a November 2012 letter, the Veteran's treating psychiatrist stated that although the appellant "has dementia now, this (did) not diminish the importance of the PTSD."  She wrote that the Veteran jerked in his sleep, avoided military-related news, was emotionally detached, and had intrusive thoughts and flashbacks.  The examiner opined that the Veteran "most definitely has chronic PTSD."
 
A March 2013 VA treatment record shows that the Veteran has continued receiving counseling from his VA psychiatrist.  The Veteran stated that he was still having nightmares, did not like talking about military-related things, and was now less able to cope with his PTSD symptoms than when he was younger.  The psychiatrist again diagnosed the Veteran with chronic PTSD and dementia, not otherwise specified.
 
Based on a review of the evidence above, the Board finds that the Veteran has a current diagnosis of PTSD related to his service.  
 
Regarding the Veteran's claimed stressor event, the evidence establishes that he either engaged in combat with the enemy or witnessed the direct effects of combat, to include caring for injured service personnel.  The description of his in-service duties is consistent with his military occupational specialty of a hospital corpsman.  The Veteran's personnel records establish that he did took part in the 1945 invasion of Southern France as a hospital corpsman.  The Veteran's accounts of his service are credible, and no evidence to the contrary has been presented.  Given the evidence of record, the Board finds that his claimed in-service stressors have been sufficiently corroborated.
 
Turning to the question of what is his current disability, the Veteran's records indicate that both his treating psychiatrist and the February 2010/November 2012 VA examiner found that the appellant suffers from PTSD-related psychiatric symptoms, including nightmares, irritability, and intrusive recurrent memories, which stem from his military experience.  The treating psychiatrist ultimately found that these symptoms rose to the level of severity that warranted a diagnosis of PTSD, while the VA examiner did not.  The record also contains a January 2011 psychiatric initial assessment which finds that the Veteran has "symptoms of PTSD."  This report, however, does not explain why the Veteran's symptoms of PTSD do not rise to the level of a diagnosis of PTSD.  Hence, it will be given less probative weight than the other diagnoses of record.
 
The treating psychiatrist and the February 2010/November 2012 VA examiner are both competent medical providers who reached differing conclusions as to the Veteran's diagnosis.  It is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).
 
In this case, both medical opinions are highly probative.  They were based on seemingly accurate histories provided by the Veteran and thorough psychiatric examinations.  For these reasons, the Board finds that each medical opinion is of equal weight.  Where a veteran has two competent, probative psychiatric examination opinions, one confirming a diagnosis of PTSD and one disputing it, the evidence is in equipoise.  Thus, the issue must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b). 
 
Given the evidence outlined above, and resolving reasonable doubt in the Veteran's favor, the Board finds that he has a current diagnosis of PTSD which is connected to corroborated in-service stressor events.  As such, entitlement to service connection for PTSD is warranted.
 
 

ORDER
 
Entitlement to service connection for PTSD is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


